By the court.
The objection respecting the home-seat does not apply here; the land were not sold till the 10th January 1776, and the judgment was entered on the 3d January 1775. But this part of the law has long been deemed obsolete, and has not been pursued.
Undoubtedly a venditioni must issue to sell lands by a sheriff. Impossible proof, however is expected from no man. Whether a pluries venditioni issued in this case, or not, must be left to the jury’s determination, as a matter of fact. It will be their duty to take into con*458sideration the effects of a revolutionary and Indian war on a frontier village, the burning of the town where the records were kept, the fre quent removal and loss of the public papers, the deed drawn in the ' prothonotary’s office, reciting with precision the different executions which have issued, with their tests and return days, which as far as they are now capable of examination, appear to be correct throughout ; the improbability of an old sheriff’s selling lands without a writ impowering him so to do, and the debtor’s making no objection against the sale ; on all these circumstances, they can form a judgment satisfactory to their own consciences. It may be added too, that the lessor of the plaintiff has been in quiet and peaceable possession of the lands in part, above twenty years, and that the adverse possession of the residue is not held under M’Manamy, the original debtor. (Vid. Aleyn 18.)
As to the want of an early acknowledgment of a sheriff’s deed, we determined yesterday, in the case of Duncan’s lessee v. Robeson that it derives its validity from its execution, and that the first act is respected in law. The act of 1705, lb. 12, directs “ that the sheriff shall give the buyer a deed duly executed and acknowledged in court, for what is sold, as has heretofore been used upon the sheriff’s sale of lands.” Most probably some practice of this kind had obtained in early times, on the sheriff’s selling the lands of debtors, which was unknown to the rules of the common law; for on the best examination we have been able to make, we cannot find any previous law enjoining that ceremony. The usage of acknowledging sheriff’s deeds of lands, in the term succeeding the sales, is certainly attended witlfmany conveniences, and ought to be followed; it gives debtors and credit-tors an opportunity of making their complaints on a day certain, which are soon heard and determined, and much time and great expense are .saved thereby. The words of the act however, are only directory, and do not invalidate a sheriff’s deed for want of an acknowledgment in court. Such an acknowledgment does not appear to be indispensibly necessary in all given cases. Suppose a sheriff to execute the deed and receive the money on one day, and die or beeome incapable of acknowledging it afterwards, it would be hard to say that the deed was defective on that account, and that a new sale must be had. On the whole, we think that the present deed maybe supported, without the usual acknowledgment, after so great a lapse of time, and no objection made to it by the debtor ; but in its operation, it is subject to every exception which may be had against a sheriff’s deed on its acknowledgment being tendered in court.
• The defendant held under an application in the name of Love-*459day Allen, for 300 acres on Loyalhannah or Ligonier creek, to begin at the upper part of a place known by the name of the Crab-troo Bottom, and to extend down the creek, in Cumberland county, dated 3d April 1769, and under antoher application of the same date, adjoining to the former, in the nam pf Elizabeth Harrison Hall, and surveys made thereon ; but it clearly appearing that those locations were intended for lands at the distance of nine miles from Fort Ligonier, the jury without hesitation found a verdict for the plaintiff.
Messrs. Brackenridge and Young, pro quer.
Messrs. Woods and Armstrong, pro def.